Name: Commission Regulation (EEC) No 2460/84 of 20 August 1984 laying down for the 1984/85 wine-growing year detailed implementing rules concerning the distillation provided for in Article 11 of Regulation (EEC) No 337/79
 Type: Regulation
 Subject Matter: beverages and sugar
 Date Published: nan

 No L 231 /729 . 8 . 84 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2460/84 of 20 August 1984 laying down for the 1984/85 wine-growing year detailed implementing rules concerning the distillation provided for in Article 11 of Regulation (EEC) No 337/79 THE COMMISSION OF THE EUROPEAN COMMUNITIES, per hectare ; whereas the yield in the Greek parts of zones C III is considerably below that in the rest of the. Community so that a different percentage should be set for these parts of the zone ; Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1 208 /84 (2), and in particular Articles 11 (5) and 65 thereof, Whereas preventive distillation must be carried out in accordance with the provisions of Council Regulation (EEC) No 2179/83 of 25 July 1983 laying down general rules for distillation operations involving wine and the by-products of wine-making (') ; whereas, in addition , attention should be drawn in the context of such distillation to the consequences arising from non-submission of a declaration or from the submis ­ sion of incomplete or incorrect declarations laid down by Commission Regulation (EEC) No 2102/84 of 13 July 1984 on harvest, production and stock declara ­ tions relating to wine-sector products (4), as amended by Regulation (EEC) No 2459/84H ; Whereas Article 11 ( 1 ) of Regulation (EEC) No 337/79 provides that preventive distillation of table wines and wines suitable for producing table wines may be decided on whenever such measure seems necessary in the light of harvest forecasts or in order to improve the quality of products marketed ; whereas tentative fore ­ casts for harvests point to heavy production in terms of quantity ; whereas it is therefore appropriate, given the surpluses on the wine market, to implement this measure ; Whereas it should be specified that delivery contracts and declarations must contain the information neces ­ sary for identification of the wines to which they relate ; Whereas certain time limits for the operation should be laid down for both producers and distillers to ensure that the measure is as effective as possible ; Whereas the price of wine for distillation normally prevents the sale of the products of distillation at market prices ; whereas an aid, fixed on the basis of the criteria set out in Article 8 of Regulation (EEC) No 2179/83, is therefore needed, while taking into account also the current uncertainty over prices on the market for distillation products ; Whereas it is necessary to rationalize the market without exceeding the quantities compatible with sound market management ; whereas for this purpose the maximum quantity of table wine which may be distilled by each producer should be limited according to the cultivated area devoted to the production of table wine ; whereas, however, to take account of national provisions on the recognition of quality wines psr in some Member States, the maximum quantities of table wine which may be distilled in the zones concerned should be related not to the area devoted to the production of table wine but to each producers' total cultivated area ; whereas, however, in cases in which it is not possible to relate the quantity precisely to the area from which the wine comes, the quantity eligible for distillation should be limited to a percen ­ tage of the quantity of table wine produced during the 1984/85 wine-growing year ; whereas this percentage should be such as to achieve similar results to those obtained in the context of a limit related to the area cultivated ; whereas the percentage should therefore be set by taking into account the recorded average yield Whereas preventive distillation is open to all table wines and wines suitable for yielding table wine ; whereas, however, the minimum buying-in prices of wines delivered for distillation are fixed as a percen ­ tage of the guide prices for the various types of table wine ; whereas the table wines which are in a close economic relationship with each type of table wine should therefore be defined ; (') OJ No L 54, 5 . 3 . 1979, p . 1 . ( 2) OJ No L 115, 1 . 5 . 1984, p . 77 . 0 OJ No L 212, 3 . 8 . 1983 , p. 1 . ( 4) OJ No L 194, 24 . 7 . 1984, p. 1 . (') See page 5 of this Official Journal . No L 231 /8 Official Journal of the European Communities 29 . 8 . 84 Whereas, in the absence of a Community definition of rose wine and in the interests of clarity, it should be stated that rose table wines must be treated in the same way as red table wines owing to the close economic relationship between them ; Whereas it is necessary to avoid the risk of products of the distillation of certain wines disturbing the market in wine spirits with a registered designation of origin ; whereas to this end, in accordance with Article 3 (2) of Regulation (EEC) No 2179/83 , provision should be made that products obtained from distilling such wine should not have an alcoholic strength less than 92 % vol ; Whereas provision should be made for the minimum price guaranteed to producers to be paid to them, as a general rule, within a period which will enable them to obtain a profit comparable to that which they would have obtained from a commercial sale ; whereas, in these circumstances , it is essential to pay the aid due to them for the distillation in question at the earliest opportunity, while guaranteeing that operations are correctly carried out by means of an appropriate system of securities ; Whereas some wines delivered for preventive distilla ­ tion can be fortified ; whereas the provisions applic ­ able to distillation operations should therefore be adapted, in accordance with the rules laid down in Articles 25 and 26 of Regulation (EEC) No 2179/83 ; Whereas, in order to draw up accurate forecasts , it is essential to know the quantities of wine likely to be subject to preventive distillation ; whereas provision should therefore be made to provide the Commission with information about these quantities in good time ; Whereas the intervention agencies and the Commis ­ sion should be informed of the progress of distillation operations and should in particular be aware of the quantities of wine distilled and the quantities of products obtained ; Whereas the Management Committee for Wine has not delivered an opinion within the time limit set by its chairman, Article 2 1 . The contracts and declarations referred to in Articles 4 ( 1 ) and 5 ( 1 ) respectively of Regulation (EEC) No 2179/83 shall be submitted for approval to the competent intervention agency not later than 5 December 1984. 2. Producers who have obtained wine by processing grapes which they have harvested on their own holding and cooperative wineries or groups thereof to which members are obliged, in accordance with the provisions of their statutes, to deliver all of their harvest, may conclude one or more contracts or submit one or more declarations covering a quantity of table wine or wine for yielding table wine which shall not exceed :  10 hectolitres per hectare of vineyard cultivated for the production of table wine in the French part of wine-growing zone B and in wine-growing zones C I , C II and C III ,  4 hectolitres per hectare of vineyard cultivated in wine-growing zone A and the German part of wine-growing zone B. Producers and cooperative wineries or groups thereof other than those referred to in the first subparagraph may conclude one or more contracts or submit one or more declarations covering a quantity of table wine or wine suitable for yielding table wine which shall not exceed :  20 % in the Greek part of wine-growing zones C III ,  10 % in the other wine-growing zones, of the quantity of table wine produced by them during the 1984/85 wine-growing year. 3 . The contracts and declarations referred to in paragraph 1 shall specify at least : (a) the quantity, colour and actual alcoholic strength by volume of the wine to be distilled, stating whether it is table wine or wine suitable for yielding table wine ; (b) the name and address of the producer ; (c) the place where the wine is stored ; (d) the name of the distiller or of the distillery ; (e) the address of the distillery. 4 . Approval shall be conditional on observance of the conditions set out in Article 10a of Regulation (EEC) No 2102/84 . 5 . The intervention agency shall notify the producer of the results of the approval procedure not later than 10 January 1985 . HAS ADOPTED THIS REGULATION : Article 1 This Regulation lays down detailed implementing rules for the 1984/85 wine-growing year concerning the arrangements referred to in Article 1 1 of Regula ­ tion (EEC) No 337/79 for the preventive distillation of table wines and wines suitable for yielding table wine . 29 . 8 . 84 Official Journal of the European Communities No L 231 /9 Article 3 1 . Distillation operations may not be carried out after 31 August 1985 . 2 . Only a product with an alcoholic strength of not less than 92 % vol may be obtained by the distillation of wines obtained from grapes of varieties classified for the same administrative unit as both wine grape varie ­ ties and varieties for the production of wine spirits . Such wines may not be fortified .  1 ,56 ECU per % vol per hectolitre for products derived from white table wines of types A I and from wines suitable for yielding table wine,  4,16 ECU per % vol per hectolitre for products derived from white table wines of type A II ,  4,82 ECU per % vol per hectolitre for products derived from white table wines of type A III ; (b) where the product of the distillation is a wine spirit having the quality characteristics provided for in the relevant national provisions :  1,61 ECU per % vol per hectolitre for products derived from red table wines of types R I and R II ,  2,71 ECU per % vol per hectolitre for products derived from red table wines of type R III ,  1,45 ECU per % vol per hectolitre for products derived from white table wines of types A I and from wines suitable for yielding table wine,  4,05 ECU per % vol per hectolitre for products derived from white table wines of type A II,  4,71 ECU per % vol per hectolitre for products derived from white table wines of type A III ; (c) where the product of the distillation is a distillate or raw alcohol , having an alcoholic strength of 52 % vol or more :  1,61 ECU per % vol per hectolitre for products derived from red table wines of types R I and R II ,  2,71 ECU per % vol per hectolitre for products derived from red table wines of type R III ,  1 ,45 ECU per % vol per hectolitre for products derived from white table wines of types A I and from wines suitable for yielding table wine,  4,05 ECU per % vol per hectolitre for products derived from white table wines of type A II ,  4,71 ECU per % vol per hectolitre for products derived from white table wines of type A III . 2 . The aid shall be calculated on the basis of the amount corresponding to the wine actually delivered, allowance being made for the tolerances referred to in Article 6 (2) of Regulation (EEC) No 2179/83 . Article 4 1 . Without prejudice to the application of Article 14b of Regulation (EEC) No 337/79 , the minimum buying-in price referred to in Article 1 1 (2) of that Regulation shall be :  2,22 ECU per % vol per hectolitre for red table wines of types R I and R II ,  3,30 ECU per % vol per hectolitre for red table wines of type R III ,  2,06 ECU per % vol per hectolitre for white table wines of types A I and for wines suitable for yielding table wine,  4,62 ECU per % vol per hectolitre for white table wines of type A II , -  5,27 ECU per % vol per hectolitre for white table wines of type A III . 2 . The minimum buying-in price referred to in paragraph 1 shall be paid by the distiller to the producer within three months of the date of reception at the distillery of each lot of wine delivered . Article 5 1 . The amount of the aid referred to in Article 11 (3) of Regulation (EEC) No 337/79 shall be as follows : (a) where the product of the distillation corresponds to the definition of neutral alcohol given in the Annex to Regulation (EEC) No 2179/83 :  1,72 ECU per % vol per hectolitre for products derived from red table wines of types R I and R II ,  2,82 ECU per % vol per hectolitre for products derived from red table wines of type R III , Article 6 1 . The provisions of this Regulation relating to red wines shall also apply to rose wines . No L 231 / 10 Official Journal of the European Communities 29 . 8 . 84 be released shall be 80 % of the security, the diffe ­ rence being forfeit . If these proofs are not provided before 1 February 1986, the entire security shall be forfeit . 2 . The provisions of this Regulation relating to a given type of table wine shall also apply to table wines which are in close economic relationship with that type of table wine . For the purposes of this Regulation, the following shall be considered to be in a close economic relation ­ ship with the type of table wine indicated :  A I : white table wines which are not of types A I , A II or A III ,  R I : red table wines with an actual alcoholic strength of not more than 12,5% vol which are not of types R I or R III ,  R II : red table wines with an actual alcoholic strength exceeding 12,5 % vol which are not of type R III . Article 7 Within four months of the date of submission of proof that the total quantity of wine covered by the contract has been distilled, the distiller shall be required to supply the intervention agency with proof that he has paid the minimum buying-in price referred to in Article 4 ( 1 ) within the period referred to in Article 4 (2). If such proof is not submitted within the period set, the aid shall be recovered by the intervention agency. However, if this proof is submitted after expiry of that period but not later than 28 February 1986 the inter ­ vention agency shall recover only 20 % of the aid paid . If it is ascertained that the distiller has not paid the minimum buying-in price to the producer, the inter ­ vention agency shall pay the producer, before 1 May 1986, an amount equal to the aid, where appropriate through the intervention agency of the producer's Member State . Article 9 1 . In the case referred to in Article 26 of Regulation (EEC) No 2179/83 , the contract or declaration relating to delivery for fortification shall be submitted for approval to the competent intervention agency not later than 5 December 1984. The intervention agency shall inform the producer of the result of the approval procedure not later than 10 January 1985 . 2 . The wine may be fortified for distillation only after approval of the contract or declaration and not later than 31 July 1985 . 3 . Fortified wine may not be distilled after 31 August 1985 . 4 . The processor shall send to the intervention agency not later than the 10th of each month a state ­ ment of the quantities of wine which have been deli ­ vered to him during the previous month . 5 . For wine fortified for distillation , the processor shall receive an aid, calculated per hectolitre and per % vol actual alcoholic strength before fortification of :  1,58 ECU for red table wines of types R I and R II,  2,66 ECU for red table wines of type R III ,  1,42 ECU for white table wines of types A I and for wines suitable for yielding table wine,  3,98 ECU for white table wines of type A II,  4,63 ECU for white table wines of type A III . To receive the aid, the processor must submit, not later than 28 June 1985 , an application to the competent intervention agency, attaching copies of the accompa ­ nying documents relating to the transport of the wine for which the aid is applied for or a summary of those documents . The Member States may require that the copies or summary referred to in the second subparagraph be endorsed by a supervisory authority. The aid shall be paid not later than three months after the date of submission of proof that the security referred to in Article 26 (4) of Regulation (EEC) No 2179/83 has been lodged and , in any event, after the date on which the contract or declaration has been approved . Article 8 1 . The amount of the advance payment referred to in Article 9 ( 1 ) of Regulation (EEC) No 2179/83 shall be paid within three months of submission of proof that the security has been lodged . 2. For the purposes of the release of the security referred to in paragraph 1 , proof that the total quantity of wine has been distilled and, where appropriate , proof of payment of the buying-in price for the wine within the period set, shall be provided not later than 31 October 1985 . However, if the proofs referred to in the first subpara ­ graph are provided after the deadline set in that sub ­ paragraph but before 1 February 1986, the amount to 29 . 8 . 84 Official Journal of the European Communities No L 231 / 11 6. Subject to Article 23 of Regulation (EEC) No 2179/83 , the security shall be released only if, not later than 29 November 1985, proof is furnished :  that the total quantity of wine covered by the contract or declaration has been fortified and distilled,  that the buying-in price of the wine has been paid to the producer within the period referred to in Article 4 (2). If the proofs referred to in the first subparagraph are not furnished by 29 November 1985 at the latest, the intervention agency shall recover the aid from the processor of the fortified wine . However, if these proofs are furnished after the dead ­ line laid down but before 1 March 1986, the interven ­ tion agency shall recover an amount equal to 20 % of the amount paid . If it is found that the fortified wine processor has not paid the buying-in price to the producer, the interven ­ tion agency shall pay the producer, before 1 April 1986, an amount equal to the aid, where appropriate through the intervention agency of the producer's Member State . Article 10 1 . Member States shall notify the Commission :  not later than 10 December 1984 of the quantities of wine and fortified wine covered by contracts submitted for approval,  not later than 15 January 1985 of the quantities of wine and fortified wine covered by approved distil ­ lation contracts . 2 . Distillers shall send the intervention agency, not later than the 10th of each month, a statement of the quantities of wine distilled during the previous month, itemized according to the categories referred to in the first subparagraph of Article 3 ( 1 ) of Regulation (EEC) No 2179/83 . 3 . Member States shall inform the Commission by telex, not later than the 20th of each month for the previous month , of the quantites of wine and fortified wine distilled and the quantities, expressed in pure alcohol, of products obtained, distinguishing between the latter in accordance with paragraph 2. 4. Member States shall report, not later than 30 September 1985, any cases in which the distiller or processor has failed to meet his obligations and the measures taken in consequence . Article 11 The amounts referred to in this Regulation shall be converted into national currency at the representative rates applying in the wine sector on 1 September 1984. Article 12 This Regulation shall enter into force on 1 September 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 August 1984 . For the Commission Poul DALSAGER Member of the Commission